                                            Case 18-12491-CSS                                                                   Doc 10-3                               Filed 11/05/18                                          Page 1 of 3




                                                                                                                                           Exhibit C

                                                                                                                       List of Bank Accounts
              Bank          Acct #                          Legal Entity                          Common Account Name                   Type of Account           Typical Deposit (Credit)    Typical Withdraw (Debit)                           Bank Address                   ZBA          Active/Inactive
  1.   City National Bank   5224     Promise Properties of Lee, Inc.                     Properties Of Lee Operating            Real Estate Operating Account                                Rel-Co                      1450 Brickell Ave., Suite 2800, Miami, FL   33131   No          Active
  2.   City National Bank   5237     HLP Properties at the Villages, L.L.C.              Hlp Prop At Villages Operating         Real Estate Operating Account                                Rel-Co                      1451 Brickell Ave., Suite 2800, Miami, FL   33131   No          Active
  3.   City National Bank   5253     Bossier Land Acquisition Corp.                      Bossier Land Operating                 Real Estate Operating Account                                Rel-Co                      1452 Brickell Ave., Suite 2800, Miami, FL   33131   No          Inactive
  4.   City National Bank   5266     Vidalia Real Estate Partners, LLC                   Vidalia Real Estate Operating          Real Estate Operating Account                                Rel-Co                      1453 Brickell Ave., Suite 2800, Miami, FL   33131   No          Inactive
  5.   City National Bank   5279     Quantum Properties, L.P.                            Quantum Properties Operating           Real Estate Operating Account                                Rel-Co                      1454 Brickell Ave., Suite 2800, Miami, FL   33131   No          Active
  6.   City National Bank   5282     LH Acquisition, LLC                                 Lh Acquisition Operating               Real Estate Operating Account                                Rel-Co                      1455 Brickell Ave., Suite 2800, Miami, FL   33131   No          Inactive
  7.   City National Bank   5295     HLP of Shreveport, Inc.                             Hlp Of Shreveport Operating            Real Estate Operating Account                                Rel-Co                      1456 Brickell Ave., Suite 2800, Miami, FL   33131   No          Inactive
                                                                                                                                                                                                                                                                             Two-Way
  8. City National Bank     5305     Promise Hospital of Dade, Inc.                      Dade Operating                         Operating Account                                            AP Disbursements/Payroll    1457 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
  9. City National Bank     5321     Promise Hospital of Dade, Inc.                      Dade Petty Cash                        Petty Cash Account                                           Cards                       1458 Brickell Ave., Suite 2800, Miami, FL 33131     No          Active
                                                                                                                                                                                                                                                                             Two-Way
 10. City National Bank     5334     Promise Hospital of Phoenix, Inc.                   Phoenix Operating                      Operating Account                                            AP Disbursements/Payroll    1459 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 11. City National Bank     5350     Promise Hospital of Phoenix, Inc.                   Phoenix Petty Cash                     Petty Cash Account                                           Cards                       1460 Brickell Ave., Suite 2800, Miami, FL 33131     No          Active
                                                                                                                                                                                                                                                                             Two-Way
 12. City National Bank     5363     Promise Hospital of Florida at The Villages, Inc.   Villages Operating                     Operating Account                                            AP Disbursements/Payroll    1461 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 13. City National Bank     5389     Promise Hospital of Florida at The Villages, Inc.   Villages Petty Cash                    Petty Cash Account                                           Cards                       1462 Brickell Ave., Suite 2800, Miami, FL 33131     No          Active
                                                                                                                                                                                                                                                                             Two-Way
 14. City National Bank     5392     Promise Healthcare, Inc.                            Promise Master Disbursement            Promise 1 Master Disbursement   Received ABL Funds           Master ZBA Account          1463 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Active
                                                                                                                                                                                                                                                                             Two-Way
 15. City National Bank     5402     Promise Healthcare, Inc.                            Promise Operating                      Operating Account                                            AP Disbursements/Payroll    1464 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 16. City National Bank     5428     Promise Healthcare, Inc.                            Promise Petty Cash                     Petty Cash Account                                           Cards                       1465 Brickell Ave., Suite 2800, Miami, FL 33131     No          Active
 17. City National Bank     5431     Promise Healthcare, Inc.                            Commercial Money Market Gold Deposit   Operating Account                                                                        1466 Brickell Ave., Suite 2800, Miami, FL 33131     No          Inactive
                                                                                                                                                                                                                                                                             Two-Way
 18. City National Bank     5444     Promise Hospital of Vicksburg, Inc.                 Vicksburg Operating                    Operating Account                                            AP Disbursements/Payroll    1467 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                                                                                                             One Way
 19. City National Bank     5460     Promise Hospital of Vicksburg, Inc.                 Vicksburg Government                   Government Lockbox              Medicare/Medicaid/Oth Gov                                1468 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 20. City National Bank     5473     Promise Hospital of Vicksburg, Inc.                 Vicksburg Non Government               Non Government Lockbox          Non Government Deposits                                  1469 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 21. City National Bank     5486     Promise Hospital of Florida at The Villages, Inc.   Villages Government                    Government Lockbox              Medicare/Medicaid/Oth Gov                                1470 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 22. City National Bank     5499     Promise Hospital of Florida at The Villages, Inc.   Villages Non Government                Non Government Lockbox          Non Government Deposits                                  1471 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 23. City National Bank     5509     Promise Hospital of Dade, Inc.                      Dade Government                        Government Lockbox              Medicare/Medicaid/Oth Gov                                1472 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 24. City National Bank     5512     Promise Hospital of Dade, Inc.                      Dade Non Government                    Non Government Lockbox          Non Government Deposits                                  1473 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 25. City National Bank     5525     Promise Hospital of Phoenix, Inc.                   Phoenix Government                     Government Lockbox              Medicare/Medicaid/Oth Gov                                1474 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 26. City National Bank     5538     Promise Hospital of Phoenix, Inc.                   Phoenix Non Government                 Non Government Lockbox          Non Government Deposits                                  1475 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             Two-Way
 27. City National Bank     5567     Promise Hospital of Overland Park, Inc.             Overland Park Operating                Operating Account                                            AP Disbursements/Payroll    1476 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                                                                                                             Two-Way
 28. City National Bank     5583     Promise Hospital of Dallas, Inc.                    Dallas Operating                       Operating Account                                            AP Disbursements/Payroll    1477 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 29. City National Bank     5622     Promise Hospital of Vicksburg, Inc.                 Vicksburg Petty Cash                   Petty Cash Account                                           Cards                       1478 Brickell Ave., Suite 2800, Miami, FL 33131     No          Active
                                                                                                                                                                                                                                                                             Two-Way
 30. City National Bank     5635     Promise Hospital of Salt Lake, Inc.                 Salt Lake Operating                    Operating Account                                            AP Disbursements/Payroll    1479 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                                                                                                             Two-Way
 31. City National Bank     5651     Promise Hospital of Wichita Falls, Inc.             Wichita Falls Operating                Operating Account                                            AP Disbursements/Payroll    1480 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                                                                                                             Two-Way
 32. City National Bank     5677     Promise Hospital of East Los Angeles, L.P.          Suburban Campus Operating              Operating Account                                            AP Disbursements/Payroll    1481 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 33. City National Bank     5680     Promise Hospital of East Los Angeles, L.P.          Suburban Campus Petty Cash             Petty Cash Account                                           Cards                       1482 Brickell Ave., Suite 2800, Miami, FL 33131     No          Active
                                                                                                                                                                                                                                                                             Two-Way
 34. City National Bank     5703     Promise Hospital of East Los Angeles, L.P.          East La Campus Operating               Operating Account                                            AP Disbursements/Payroll    1483 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 35. City National Bank     6595     St. Alexius Hospital Corporation #1                 St Alexius Petty Cash                  Petty Cash Account                                           Cards                       1484 Brickell Ave., Suite 2800, Miami, FL 33131     No          Active
                                                                                                                                                                                                                                                                             Two-Way
 36. City National Bank     6605     St. Alexius Hospital Corporation #1                 St Alexius Operating                   Operating Account                                            AP Disbursements/Payroll    1485 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA         Active
                                                                                                                                                                                                                                                                             One Way
 37. City National Bank     6618     Success Healthcare, LLC                             Success Master Collection              Success Master Collection       ZBA from All Gov/Non-Gov Wires to Wells ABL              1486 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (In)    Active
                                                                                                                                                                                                                                                                             One Way
 38. City National Bank     6621     St. Alexius Hospital Corporation #1                 St Alexius Government                  Government Lockbox              Medicare/Medicaid/Oth Gov                                1487 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
                                                                                                                                                                                                                                                                             One Way
 39. City National Bank     6650     St. Alexius Hospital Corporation #1                 St Alexius Non Government              Non Government Lockbox          Non Government Deposits                                  1488 Brickell Ave., Suite 2800, Miami, FL 33131     ZBA (Out)   Active
 40. City National Bank     6663     HLP of Los Angeles, LLC                             Hlp Of La Operating                    Operating Account                                            Rel-Co                      1489 Brickell Ave., Suite 2800, Miami, FL 33131     No          Inactive




4827-3514-2758
EAST\162240421.1
                                           Case 18-12491-CSS                                                                    Doc 10-3                               Filed 11/05/18                                         Page 2 of 3



            Bank          Acct #                           Legal Entity                              Common Account Name                Type of Account           Typical Deposit (Credit)    Typical Withdraw (Debit)                        Bank Address                   ZBA           Active/Inactive
                                                                                                                                                                                                                                                                           Two-Way
 41. City National Bank   6692     Success Healthcare 1, LLC                                 Silver Lake Operating              Operating Account                                            AP Disbursements/Payroll    1492 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Active
                                                                                                                                                                                             Petty Cash Checks/ Debit
 42. City National Bank   6715     Success Healthcare 1, LLC                                 Silver Lake Petty Cash             Petty Cash Account                                           Cards                       1493 Brickell Ave., Suite 2800, Miami, FL 33131   No          Inactive
                                                                                                                                                                                                                                                                           Two-Way
 43. City National Bank   6731     Promise Hospital of Ascension, Inc.                       Ascension Operating                Operating Account                                            AP Disbursements/Payroll    1494 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 44. City National Bank   6757     Promise Hospital of Ascension, Inc.                       Ascension Petty Cash               Petty Cash Account                                           Cards                       1495 Brickell Ave., Suite 2800, Miami, FL 33131   No          Active
                                                                                                                                                                                                                                                                           Two-Way
 45. City National Bank   6760     Promise Hospital of Louisiana, Inc.                       Bossier Operating                  Operating Account                                            AP Disbursements/Payroll    1496 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 46. City National Bank   6773     Promise Hospital of Louisiana, Inc.                       Bossier Petty Cash                 Petty Cash Account                                           Cards                       1497 Brickell Ave., Suite 2800, Miami, FL 33131   No          Active
                                                                                                                                                                                                                                                                           Two-Way
 47. City National Bank   6799     Promise Hospital of Louisiana, Inc.                       Shreveport Operating               Operating Account                                            AP Disbursements/Payroll    1498 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 48. City National Bank   6812     Promise Hospital of Louisiana, Inc.                       Shreveport Petty Cash              Petty Cash Account                                           Cards                       1499 Brickell Ave., Suite 2800, Miami, FL 33131   No          Active
                                                                                                                                                                                                                                                                           Two-Way
 49. City National Bank   6825     Promise Healthcare #2, Inc.                               Promise 2 Master Disbursement      Promise 2 Master Disbursement                                ZBA Accounts/Interco        1500 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Active
                                                                                                                                                                                                                                                                           Two-Way
 50. City National Bank   6838     Promise Hospital of Baton Rouge, Inc.                     Baton Rouge Operating              Operating Account                                            AP Disbursements/Payroll    1501 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 51. City National Bank   6854     Promise Hospital of Baton Rouge, Inc.                     Baton Rouge Petty Cash             Petty Cash Account                                           Cards                       1502 Brickell Ave., Suite 2800, Miami, FL 33131   No          Active
                                                                                                                                                                                                                                                                           Two-Way
 52. City National Bank   6867     Quantum Health, Inc.                                      San Diego Operating                Operating Account                                            AP Disbursements/Payroll    1503 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                                                                                                           Two-Way
 53. City National Bank   6896     Professional Rehabilitation Hospital, L.L.C.              Miss Lou Operating                 Operating Account                                            AP Disbursements/Payroll    1504 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                             Petty Cash Checks/ Debit
 54. City National Bank   6919     Professional Rehabilitation Hospital, L.L.C.              Miss Lou Petty Cash                Petty Cash Account                                           Cards                       1505 Brickell Ave., Suite 2800, Miami, FL 33131   No          Active
                                                                                                                                                                                                                                                                           Two-Way
 55. City National Bank   6922     Success Healthcare, LLC                                   Success Operating                  Operating Account                                            AP Disbursements/Payroll    1506 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Active
                                                                                                                                                                                                                                                                           One Way
 56. City National Bank   6935     Promise Hospital of Louisiana, Inc.                       Louisiana Government               Government Lockbox              Medicare/Medicaid/Oth Gov                                1507 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 57. City National Bank   6948     Promise Hospital of Ascension, Inc.                       Ascension Government               Government Lockbox              Medicare/Medicaid/Oth Gov                                1508 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 58. City National Bank   6951     Promise Healthcare #2, Inc.                               Promise 2 Master Collection        Promise 2 Master Collection     ZBA from All Gov/Non-Gov Wires to Wells ABL              1509 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (In)    Active
                                                                                                                                                                                                                                                                           One Way
 59. City National Bank   6964     Promise Hospital of Ascension, Inc.                       Ascension Non Government           Non Government Lockbox          Non Government Deposits                                  1510 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 60. City National Bank   6977     Promise Hospital of Louisiana, Inc.                       Louisiana Non Government           Non Government Lockbox          Non Government Deposits                                  1511 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 61. City National Bank   7002     Promise Hospital of East Los Angeles, L.P.                Suburban Campus Government         Government Lockbox              Medicare/Medicaid/Oth Gov                                1512 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 62. City National Bank   7015     Promise Hospital of East Los Angeles, L.P.                Suburban Campus Non Government     Non Government Lockbox          Non Government Deposits                                  1513 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 63. City National Bank   7028     Promise Hospital of East Los Angeles, L.P.                East La Campus Government          Government Lockbox              Medicare/Medicaid/Oth Gov                                1514 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 64. City National Bank   7031     Promise Hospital of East Los Angeles, L.P.                East La Campus Non Government      Non Government Lockbox          Non Government Deposits                                  1515 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 65. City National Bank   7044     Promise Hospital of Overland Park, Inc.                   Overland Park Government           Government Lockbox              Medicare/Medicaid/Oth Gov                                1516 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 66. City National Bank   7057     Promise Hospital of Overland Park, Inc.                   Overland Park Non Government       Non Government Lockbox          Non Government Deposits                                  1517 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 67. City National Bank   7060     Promise Hospital of Dallas, Inc.                          Dallas Government                  Government Lockbox              Medicare/Medicaid/Oth Gov                                1518 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 68. City National Bank   7073     Promise Hospital of Dallas, Inc.                          Dallas Non Government              Non Government Lockbox          Non Government Deposits                                  1519 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           Two-Way
 69. City National Bank   7109     Success Healthcare, LLC                                   Success Master Disbursement        Success Master Disbursement                                  ZBA Accounts/Interco        1520 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Active
                                                                                                                                                                                                                                                                           One Way
 70. City National Bank   7112     Promise Hospital of Wichita Falls, Inc.                   Wichita Falls Government           Government Lockbox              Medicare/Medicaid/Oth Gov                                1521 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 71. City National Bank   7125     Promise Hospital of Wichita Falls, Inc.                   Wichita Falls Non Government       Non Government Lockbox          Non Government Deposits                                  1522 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 72. City National Bank   7138     Promise Hospital of Salt Lake, Inc.                       Salt Lake Government               Government Lockbox              Medicare/Medicaid/Oth Gov                                1523 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 73. City National Bank   7141     Promise Hospital of Salt Lake, Inc.                       Salt Lake Non Government           Non Government Lockbox          Non Government Deposits                                  1524 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           Two-Way
 74. City National Bank   7154     Promise Skilled Nursing Facility of Wichita Falls, Inc.   Wichita Falls Snf Operating        Operating Account                                            AP Disbursements/Payroll    1525 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                                                                                                           Two-Way
 75. City National Bank   7170     Promise Skilled Nursing Facility of Overland Park, Inc.   Overland Park Snf Operating        Operating Account                                            AP Disbursements/Payroll    1526 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA         Inactive
                                                                                                                                                                                                                                                                           One Way
 76. City National Bank   7196     Promise Skilled Nursing Facility of Wichita Falls, Inc.   Wichita Falls Snf Government       Government Lockbox              Medicare/Medicaid/Oth Gov                                1527 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 77. City National Bank   7206     Promise Skilled Nursing Facility of Wichita Falls, Inc.   Wichita Falls Snf Non Government   Non Government Lockbox          Non Government Deposits                                  1528 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 78. City National Bank   7219     Promise Healthcare, Inc.                                  Promise Master Collection          Promise 1 Master Collection     ZBA from All Gov/Non-Gov Wires to Wells ABL              1529 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (In)    Active
                                                                                                                                                                                                                                                                           One Way
 79. City National Bank   7222     Success Healthcare 1, LLC                                 Silver Lake Government             Government Lockbox              Medicare/Medicaid/Oth Gov                                1530 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active
                                                                                                                                                                                                                                                                           One Way
 80. City National Bank   7235     Success Healthcare 1, LLC                                 Silver Lake Non Government         Non Government Lockbox          Non Government Deposits                                  1531 Brickell Ave., Suite 2800, Miami, FL 33131   ZBA (Out)   Active




4827-3514-2758
                                                                                                                                                          2

EAST\162240421.1
                                            Case 18-12491-CSS                                                                     Doc 10-3                                Filed 11/05/18                                          Page 3 of 3



              Bank          Acct #                          Legal Entity                               Common Account Name                Type of Account            Typical Deposit (Credit)    Typical Withdraw (Debit)                         Bank Address                           ZBA          Active/Inactive
                                                                                                                                                                                                                                                                                      One Way
 81. City National Bank     7248     Promise Hospital of Baton Rouge, Inc.                     Baton Rouge Government             Government Lockbox               Medicare/Medicaid/Oth Gov                                1532 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 82. City National Bank     7251     Promise Hospital of Baton Rouge, Inc.                     Baton Rouge Non Government         Non Government Lockbox           Non Government Deposits                                  1533 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 83. City National Bank     7264     Promise Skilled Nursing Facility of Overland Park, Inc.   Overland Park Snf Government       Government Lockbox               Medicare/Medicaid/Oth Gov                                1534 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 84. City National Bank     7277     Promise Skilled Nursing Facility of Overland Park, Inc.   Overland Park Snf Non Government   Non Government Lockbox           Non Government Deposits                                  1535 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 85. City National Bank     7280     Professional Rehabilitation Hospital, L.L.C.              Miss Lou Government                Government Lockbox               Medicare/Medicaid/Oth Gov                                1536 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 86. City National Bank     7293     Professional Rehabilitation Hospital, L.L.C.              Miss Lou Non Government            Non Government Lockbox           Non Government Deposits                                  1537 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 87. City National Bank     7303     Quantum Health, Inc.                                      San Diego Government               Government Lockbox               Medicare/Medicaid/Oth Gov                                1538 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 88. City National Bank     7316     Quantum Health, Inc.                                      San Diego Non Government           Non Government Lockbox           Non Government Deposits                                  1539 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      Two-Way
 89. City National Bank     7523     Promise Healthcare Holdings, Inc.                         Fpd Holdings                       Holding Account                                                                           1540 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA         Active
                                                                                                                                                                                                                                                                                      Two-Way
 90. City National Bank     7565     Promise Hospital of Lee, Inc.                             Lee Operating                      Operating Account                                             AP Disbursements/Payroll    1541 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA         Inactive
                                                                                                                                                                                                Petty Cash Checks/ Debit
 91. City National Bank     7578     Promise Hospital of Lee, Inc.                             Lee Petty Cash                     Petty Cash Account                                            Cards                       1542 Brickell Ave., Suite 2800, Miami, FL 33131           No          Active
                                                                                                                                                                                                                                                                                      One Way
 92. City National Bank     7581     Promise Hospital of Lee, Inc.                             Lee Government                     Government Lockbox               Medicare/Medicaid/Oth Gov                                1543 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      One Way
 93. City National Bank     7594     Promise Hospital of Lee, Inc.                             Lee Non Government                 Non Government Lockbox           Non Government Deposits                                  1544 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA (Out)   Active
                                                                                                                                                                                                                                                                                      Two-Way
 94. City National Bank     7604     Promise Healthcare Group, LLC                             Fp Designee Operating              Operating Account                                                                         1545 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA         Active
 95. City National Bank     8014     Promise Properties of Dade, Inc.                          Properties Of Dade Operating       Operating Account                                             Rel-Co                      1546 Brickell Ave., Suite 2800, Miami, FL 33131           No          Active
 96. City National Bank     8894     Success Healthcare 1, LLC                                 Success 1 Disaster Relief          Holding Account                                                                           1547 Brickell Ave., Suite 2800, Miami, FL 33131           No          Active
                                                                                                                                                                                                Petty Cash Checks/ Debit
 97. City National Bank     9000     Promise Hospital of Salt Lake, Inc.                       Salt Lake Petty Cash               Petty Cash Account                                            Cards                       1548 Brickell Ave., Suite 2800, Miami, FL 33131           No          Active
                                                                                                                                  Promise Payroll and 401(k)                                    Payroll Funding and 401k                                                              Two-Way
 98.   City National Bank   5979     Promise Healthcare, Inc.                                  Promise Payroll                    Funding Account                                               for Promise entities only   1549 Brickell Ave., Suite 2800, Miami, FL 33131           ZBA         Active
 99.   Wells Fargo N.A.     8688     Success Healthcare 1, LLC                                 Silver Lake Deposit                Café Deposit Account             MOB Rents                                                420 Montgomery Street, San Francisco, CA 94104            No          Active
100.   Wells Fargo N.A.     4975     Promise Hospital of Phoenix, Inc.                         Phoenix Deposit                    Café Deposit Account             Café Deposits                                            422 Montgomery Street, San Francisco, CA 94104            No          Active
101.   Wells Fargo N.A.     2316     Promise Skilled Nursing Facility of Wichita Falls, Inc.   Wichita Snf Deposit                N/A                                                                                       424 Montgomery Street, San Francisco, CA 94104            No          Inactive
102.   Wells Fargo N.A.     2407     Promise Skilled Nursing Facility of Overland Park, Inc.   Overland Snf Petth Cash            Petty Cash Account                                                                        425 Montgomery Street, San Francisco, CA 94104            No          Active
                                                                                                                                                                                                Petty Cash Checks/ Debit
103. Wells Fargo N.A.       2415     Promise Hospital of Overland Park, Inc.                   Overland Petty Cash                Petty Cash Account                                            Cards                       426 Montgomery Street, San Francisco, CA 94104            No          Active
                                                                                                                                                                                                Petty Cash Checks/ Debit
104. Wells Fargo N.A.       2423     Promise Hospital of Wichita Falls, Inc.                   Wichita Petty Cash                 Petty Cash Account                                            Cards                       427 Montgomery Street, San Francisco, CA 94104            No          Active
                                                                                                                                                                                                Petty Cash Checks/ Debit
105. Wells Fargo N.A.       2449     Promise Hospital of Dallas, Inc.                          Dallas Petty Cash                  Petty Cash Account                                            Cards                       428 Montgomery Street, San Francisco, CA 94104            No          Active
                                                                                                                                                                                                Petty Cash Checks/ Debit
106.   Wells Fargo N.A.     2456     Promise Skilled Nursing Facility of Wichita Falls, Inc.   Wichita Snf Petty Cash             Petty Cash Account                                            Cards                       429 Montgomery Street, San Francisco, CA 94104            No          Active
107.   Wells Fargo N.A.     6331     Promise Hospital of Dade, Inc.                            Dade Cafe                          Café Deposit Account             Café Deposits                                            430 Montgomery Street, San Francisco, CA 94104            No          Active
108.   Wells Fargo N.A.     8296     Promise Hospital of Lee, Inc.                             Lee Cafe                           Café Deposit Account             Café Deposits                                            431 Montgomery Street, San Francisco, CA 94104            No          Active
109.   Wells Fargo N.A.     6726     Promise Hospital of Wichita Falls, Inc.                   Rfms-Wichita Trust                 RFMS Accounts                                                                             432 Montgomery Street, San Francisco, CA 94104            No          Active
110.   Wells Fargo N.A.     8130     Promise Skilled Nursing Facility of Overland Park, Inc.   Rfms-Overland Trust                RFMS Accounts                                                                             433 Montgomery Street, San Francisco, CA 94104            No          Active
                                                                                                                                                                                                                                                                                      One Way
111. Wells Fargo N.A.       1372     Promise Skilled Nursing Facility of Overland Park, Inc.   Rfms-Overland Care Cost            RFMS Accounts                                                                             435 Montgomery Street, San Francisco, CA 94104            ZBA (Out)   Active
112. Wells Fargo N.A.       1385     Promise Skilled Nursing Facility of Overland Park, Inc.   Rfms-Overland Petty Cash           RFMS Accounts                                                 SNF Resident Funds          436 Montgomery Street, San Francisco, CA 94104            No          Active
                                                                                                                                                                                                                                                                                      One Way
113.   Wells Fargo N.A.     1398     Promise Hospital of Wichita Falls, Inc.                   Rfms-Wichita Care Cost             RFMS Accounts                                                                             437 Montgomery Street, San Francisco, CA 94104            ZBA (Out)   Active
114.   Wells Fargo N.A.     1408     Promise Hospital of Wichita Falls, Inc.                   Rmfs-Wichita Petty Cash            RFMS Accounts                                                 SNF Resident Funds          438 Montgomery Street, San Francisco, CA 94104            No          Active
115.   Chase Bank           9042     Promise Hospital of Louisiana, Inc.                       Louisiana Café (Bossier)           Café Deposit Account             Café Deposits                                            270 Park Avenue, New York, NY 10017                       No          Active
116.   Chase Bank           5740     Promise Hospital of Louisiana, Inc.                       Louisiana Café (Shreveport)        Café Deposit Account             Café Deposits                                            270 Park Avenue, New York, NY 10017                       No          Active
117.   Chase Bank           4758     Promise Hospital of Baton Rouge, Inc.                     Baton Rouge Café                   Café Deposit Account             Café Deposits                                            270 Park Avenue, New York, NY 10017                       No          Active
118.   Concordia            7609     Professional Rehabilitation Hospital, L.L.C.              Miss Lou Café                      Café Deposit Account             Café Deposits                                            904 Carter Street, Vidalia, LA 71373                      No          Active
119.   Bank of America      7479     St. Alexius Hospital Corporation #1                       St Aleixus Misc Ap                 AP Disbursement Account          Misc                                                     100 North Tyron Street, Charlotte, North Carolina 28255   No          Active
120.   Bank of America      7592     St. Alexius Hospital Corporation #1                       St Aleixus Merchant Deposits       Operating Account                Merchant Depsotis                                        100 North Tyron Street, Charlotte, North Carolina 28255   No          Active




4827-3514-2758
                                                                                                                                                               3

EAST\162240421.1
